 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 1 of 17 PAGEID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 Rondell Hope                              :
                                           :
                                Plaintiff, :
                                           :     Civil Action No. 2:20-cv-3921
 v.                                        :
                                           :     JUDGE
 Juneflower, LLC                           :
 c/o Hamsaveni Ray                         :     MAGISTRATE JUDGE
 1231 Daventry Lane                        :
 Powell, Ohio 43065                        :     Jury Demand Endorsed Hereon
                                           :
 -and                                      :
                                           :
 Hamsaveni Ray                             :
 1231 Daventry Lane                        :
 Powell, Ohio 43065                        :
                                           :
                               Defendants. :

                                        COMPLAINT

        NOW COMES Plaintiff Rondell Hope (“Plaintiff”) for her complaint against Defendants

Juneflower, LLC (“Defendant Juneflower”) and Hamsaveni Ray (“Defendant Ray”) (collectively,

“Defendants”), and hereby states as follows:

 I.       JURISDICTION AND VENUE

        1.    This action is brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq., the Ohio Minimum Fair Wage Standards Act, O.R.C. Chapter 4111 (“the

Ohio Wage Act”), the Ohio Prompt Pay Act, O.R.C. § 4113.15 (“OPPA”), and 28 U.S.C. §1331.

        2.    This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. §1367 as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction.
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 2 of 17 PAGEID #: 2




        3.     Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Plaintiff

entered into an employment relationship with Defendants in the Southern District of Ohio, and

Defendants have done substantial business in the Southern District of Ohio and are headquartered

in the Southern District of Ohio.

 II.    NATURE OF THIS ACTION

         4.    This lawsuit seeks to recover minimum wage and overtime compensation for

Plaintiff who worked as a Subway Sandwich Artist for Defendants at all times relevant here

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq. and the Ohio Wage

Act.

         5.    Defendants own and operate a Subway restaurant located at 5892 Karl Rd.,

Columbus, Ohio, 43229.

         6.    At all times relevant here, Defendants employed Plaintiff as an hourly, non-exempt

Subway Sandwich Artist.

         7.    At all times relevant here, Defendants did not pay Plaintiff (1) the minimum wage

for all hours worked, or (2) one and one-half times her regular hourly rate for all hours worked

over (40) hours per week.

         8.    The primary duties of a Subway Sandwich Artist do not fall under any of the

exemptions under federal or state overtime laws.

         9.    Defendants regularly required Plaintiff to work in excess of forty (40) hours per

week.

        10.    Plaintiff was not paid for all of her compensable hours worked because of improper

deductions of time made by Defendants.




                                                            Complaint – Hope v. Juneflower, LLC, et al.
                                                                                         Page 2 of 17
    Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 3 of 17 PAGEID #: 3




        11.      The improper deductions resulted in unpaid overtime wages and minimum wage

violations.

          12.    By the conduct described in this Complaint, Defendants have violated the FLSA

and Ohio law by failing to pay Plaintiff at least the minimum wage and all overtime wages she

earned and to which she is entitled by law.

III.    PARTIES

           a. Plaintiff Hope

          13.    Plaintiff Rondell Hope (“Plaintiff” or “Plaintiff Hope”) is a resident of the State of

Ohio.

          14.    Plaintiff started working for Defendants as a Subway Sandwich Artist in or around

May 2019 until approximately June of 2020.1

          15.    At all times throughout Plaintiff’s employment with Defendants, Plaintiff was

entitled to be paid at least the minimum wage for all hours worked and additionally overtime pay

for all hours worked over 40 per week.

          16.    Plaintiff is a covered employee within the meaning of the FLSA.

          17.    Defendants set Plaintiff’s pay at $10 per hour. 2

          18.    Plaintiff regularly worked over 40 hours per week but was not paid overtime wages

for all such hours.

           b. Defendants

        19.      Defendant Juneflower is a domestic limited liability company with its principal

place of business in the Southern District of Ohio. Defendant Juneflower operates a Subway


1
  Plaintiff briefly left her employment with Defendants for approximately 2-3 months before returning to work for
Defendants in 2019.
2
  As discussed infra, Defendants improperly made various deductions from Plaintiff’s pay which brought her effective
hourly rate of pay below the required minimum wage in violation of the FLSA and Ohio law.
                                                                       Complaint – Hope v. Juneflower, LLC, et al.
                                                                                                       Page 3 of 17
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 4 of 17 PAGEID #: 4




restaurant located at 5892 Karl Rd., Columbus, Ohio, 43229. Defendant COEC may be served

through its Registered Agent Defendant Ray at 1231 Daventry Lane, Powell, Ohio, 43065.

        20.     Upon information and belief, Defendant Ray is an individual, a United States

Citizen, and a resident of the State of Ohio.

        21.     Upon information and belief, Defendant Ray is the owner of Defendant Juneflower.

Defendant Ray is also the statutory agent of Defendant Juneflower.

        22.     During relevant times, Defendant Ray, as owner, has had operational control over

significant aspects of the day-to-day functions of Defendant Juneflower, including the day-to-day

functions of Plaintiff.

        23.     During relevant times, Defendant Ray has had the authority to hire, fire and

discipline employees, including Plaintiff.

        24.     During relevant times, Defendant Ray has had the authority to set rates and methods

of compensation of Plaintiff.

        25.     During relevant times, Defendant Ray has had the authority to control the work

schedule and employment conditions of Plaintiff.

        26.     During relevant times, Defendant Ray has had ultimate authority and control of

employment records.

        27.     Defendants are and have been, jointly and individually, “employers” as that term is

defined by the FLSA, O.R.C. Chapter 4111, and Ohio Constitution Art. 2 §34a.

        28.     At all times relevant to this action, Defendants have been jointly engaged in

commerce or in the production of goods for commerce, and/or the business activities of Defendants

constituted an enterprise engaged in commerce within the meaning of the FLSA.




                                                             Complaint – Hope v. Juneflower, LLC, et al.
                                                                                          Page 4 of 17
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 5 of 17 PAGEID #: 5




        29.     Upon information and belief, Defendants’ joint employees were engaged in

interstate commerce, and Defendants had annual gross volume sales and/or business in an amount

not less than $500,000.00.

        30.     During relevant times, Defendants jointly suffered and permitted Plaintiff to work

more than forty (40) hours per workweek while not compensating her for all such hours worked

over forty (40) at a rate of at least one and one-half times her regular rate of pay.

        31.     During relevant times, Defendants jointly suffered and permitted Plaintiff to work

while not compensating her at the minimum rate of least $7.25 per hour as required under the

FLSA or the minimum rate under Ohio law. 29 U.S.C. § 206(a)(1).

        32.     During relevant times, Defendants have mutually benefitted from the work

performed by Plaintiff.

        33.     During relevant times, Defendants have not acted entirely independently of each

other and have not been completely disassociated with respect to Plaintiff.

        34.     During relevant times, Defendants shared the services of Plaintiff.

        35.     During relevant times, Defendants acted directly or indirectly in the interest of each

other in relation to Plaintiff.

        36.     Upon information and belief, Defendants, at all times relevant hereto, were fully

aware of the fact that they were legally required to comply with the wage and overtime payment

laws of the United States and of the State of Ohio as well as recordkeeping laws of the State of

Ohio.

        37.     During relevant times, Defendants had knowledge of and acted willfully in regard

to their conduct described herein.




                                                               Complaint – Hope v. Juneflower, LLC, et al.
                                                                                            Page 5 of 17
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 6 of 17 PAGEID #: 6




IV.     FACTUAL BACKGROUND

        38.     As part of its regular business practice, Defendants have intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiff. This policy and pattern or practice includes willfully failing to pay Plaintiff at the minimum

wage rate of $7.25 per hour under the FLSA, the minimum wage rate under Ohio law, and overtime

wages for hours that she worked in excess of 40 hours per workweek by making various improper

deductions from her pay.

        39.     Defendants improperly reduced Plaintiff’s recorded hours worked for a variety of

reasons, including but not limited to deductions for: (1) rent; (2) gas charges; and (3) electricity

charges.

        40.     Plaintiff and Defendant Ray entered into a residential lease wherein the parties

agreed Plaintiff would rent certain real property owned by Defendant Ray located at 5708

Beechcroft Rd., Apt. B, Columbus, Ohio 43065. See Exhibit A (hereafter the “Lease”).

        41.     In the Lease, Plaintiff and Defendant Ray agreed to a monthly rental amount of $825.

See Exhibit A at ¶3.

        42.     Defendant Ray agreed to provide Plaintiff a $275 rent discount as long as Plaintiff

remained an employee of Defendant Juneflower. See Exhibit A at ¶3(A).

        43.     Plaintiff’s total monthly rent therefore was effectively $550 per month as long as she

continued working for Defendant Juneflower after accounting for the discount.

        44.     Throughout her employment with Defendants, Plaintiff consistently worked more

than 40 hours per week.

        45.     Instead of paying Plaintiff for all hours worked at the minimum required rate and at

a rate of one and a half times her regular rate for all hours over 40 per week, Defendants first totaled


                                                                 Complaint – Hope v. Juneflower, LLC, et al.
                                                                                              Page 6 of 17
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 7 of 17 PAGEID #: 7




and then deducted several unrelated rental charges from Plaintiff’s paychecks, including (1) $275

per paycheck for Plaintiff’s monthly rent; (2) monthly gas charges from Plaintiff’s rental unit; and

(3) monthly electricity charges from Plaintiff’s rental unit.

        46.     Such deductions were improper for numerous reasons, including but not limited to:

(1) Plaintiff never provided authorization to Defendants to make these deductions from her

paychecks in the Lease or otherwise; (2) Defendants failed to account for the additional overtime

premium owed to Plaintiff for all hours worked over 40 per workweek when completing the

calculations; and (3) the deductions resulted in Plaintiff receiving less than the minimum wage rate

for all hours worked and also not receiving all overtime wages earned.

        47.     When calculating Plaintiff’s pay, Defendants first totaled the “charges”. Then,

Defendants divided the total charges by Plaintiff’s regular hourly rate of $10 per hour to calculate

the “Hours deductable (sic)” from Plaintiff’s recorded hours worked.

        48.     Defendants then reduced Plaintiff’s total hours worked by the “Hours deductable

(sic)” to determine the total hours that Plaintiff would be paid for.

        49.     Plaintiff and Defendants never agreed that Defendants would deduct $275, or any

other amount, from Plaintiff’s paychecks from Defendants for any charges or rent for Plaintiff’s

rental unit.

        50.     The Lease provides that the unit was to be rented to and exclusively used by

Plaintiff. See Exhibit A, ¶5.

        51.     In pertinent part, the Lease states “The Premises shall be used and occupied solely

by Tenant consisting of one, exclusively….”. See Exhibit A, ¶5.

        52.     Defendants later had another employee of Defendants move into Plaintiff’s rental

unit in violation of the Lease.


                                                                Complaint – Hope v. Juneflower, LLC, et al.
                                                                                             Page 7 of 17
  Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 8 of 17 PAGEID #: 8




        53.    Defendants collected $250 per month from the additional employee Tenant, but

Defendants did not reduce Plaintiff’s monthly rent obligation or provide such additional funds to

Plaintiff.

        54.    Plaintiff’s primary duties for Defendants were non-exempt duties, as described in this

Complaint.

        55.    Defendants were aware that Plaintiff worked more than 40 hours per workweek

during this time because they manually reduced her hours worked and willfully, knowingly, and

intentionally paid Plaintiff less hours than those worked by Plaintiff.

        56.    Defendants willfully, knowingly, and intentionally failed to pay Plaintiff the required

minimum wage rate for all hours worked and overtime compensation for all hours worked over 40

in a workweek in violation of the FLSA and Ohio law.

        V.     CAUSES OF ACTION

                                  FIRST CAUSE OF ACTION
                                  FLSA –UNPAID OVERTIME

        57.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        58.    Defendants have violated the FLSA as described in this Complaint.

        59.    At all relevant times, Plaintiff was engaged in commerce and/or the production of

goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

        60.    The overtime wage provisions set forth in §§ 201 et seq. of the FLSA apply to

Defendants.

        61.    Defendants are, individually and jointly, an employer engaged in commerce and/or

the production of goods for commerce within the meaning of 29 U.S.C. §§ 206(a) and 207(a).

        62.    At all times relevant, Plaintiff was an employee within the meaning of 29 U.S.C.

§§ 203(e) and 207(a).

                                                                Complaint – Hope v. Juneflower, LLC, et al.
                                                                                             Page 8 of 17
 Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 9 of 17 PAGEID #: 9




          63.   At all relevant times, the job duties of Plaintiff primarily consisted of non-exempt

duties.

          64.   Defendants have failed to pay Plaintiff the overtime wages to which she was

entitled under the FLSA as described above.

          65.   Plaintiff routinely worked in excess of forty (40) hours per week.

          66.   Plaintiff should have been paid the overtime premium for all hours worked in

excess of forty (40) hours per week but was not.

          67.   Defendants’ violations of the FLSA, as described in this Complaint, have been

willful and intentional. Defendants have failed to make a good faith effort to comply with the

FLSA with respect to their compensation of Plaintiff.

          68.   Because Defendants’ violations of the FLSA have been willful, a three-year statute

of limitations applies, pursuant to 29 U.S.C. § 255.

          69.   As to Defendants’ willful violations of the FLSA, Plaintiff has suffered damages

by being denied overtime wages in accordance with 29 U.S.C. §§ 201, et seq.

          70.   As a result of the unlawful acts of Defendants, Plaintiff has been deprived of

overtime compensation and other wages in amounts to be determined at trial, and are entitled to

recovery of such amounts, liquidated damages, prejudgment interest, attorneys’ fees, costs and

other compensation pursuant to 29 U.S.C. § 216(b).

                                 SECOND CAUSE OF ACTION
                               FLSA –UNPAID MINIMUM WAGE

          71.   All of the preceding paragraphs are realleged as if fully rewritten herein.

          72.   The FLSA requires that employees receive wages at the minimum rate of $7.25 per

hour. 29 U.S.C. § 206(a)(1).



                                                               Complaint – Hope v. Juneflower, LLC, et al.
                                                                                            Page 9 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 10 of 17 PAGEID #: 10




        73.    During relevant times, Plaintiff was not exempt from receiving the FLSA minimum

wage.

        74.    Defendants violated the FLSA with respect to Plaintiff by failing to compensate her

at the minimum wage rate for all hours worked in a workweek. Instead, Defendants improperly

reduced Plaintiff’s compensable hours worked, resulting in FLSA minimum wage violations.

        75.    Defendants knew or should have known of the minimum wage requirements of the

FLSA. Despite such knowledge, Defendants willfully withheld and failed to pay the minimum

wages to which Plaintiff is entitled.

        76.    Defendants have knowingly and willfully failed to pay Plaintiff the wages she was

due.

        77.    The exact total amount of compensation that Defendants have failed to pay the

Plaintiff is unknown at this time, as many of the records necessary to make such precise

calculations are in the possession of Defendants or were not kept by Defendants.

        78.    As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered and

will continue to suffer damages. Plaintiff seeks unpaid wages and other compensation, liquidated

damages, interest and attorneys’ fees, and all other remedies available.

                                THIRD CAUSE OF ACTION
                             R.C. 4111.03 – UNPAID OVERTIME

        79.    All of the preceding paragraphs are realleged as if fully rewritten herein

        80.    This claim is brought under Ohio Law.

        81.    The Ohio Wage Act requires that covered employees be compensated for every

hour worked in a workweek. See O.R.C. §§ 4111 et seq., See also, 29 U.S.C §206(b)

        82.    The Ohio Wage Act requires that employees receive overtime compensation “not

less than one and one-half times” the employee’s regular rate of pay for all hours worked over 40

                                                             Complaint – Hope v. Juneflower, LLC, et al.
                                                                                         Page 10 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 11 of 17 PAGEID #: 11




in one workweek, “in the manner and methods provided in and subject to the exemptions of section

7 and section 13 of the "Fair Labor Standards Act of 1938. See O.R. C. § 4111.03 (A), See also,

29 U.S.C. § 207 (a)(1).

       83.     Plaintiff was a covered employee entitled to the Ohio Wage Act’s protections

       84.     Defendants are, individually and jointly, a covered employer required to comply

with the Ohio Wage Act’s mandates.

       85.     Defendants violated the Ohio Wage Act with respect to Plaintiff by failing to

compensate her at the rate of one and one-half times her regular rate of pay for all hours worked

in excess of forty (40) hours in a workweek.

       86.     In violating the Ohio Wage Act, Defendants acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

       87.     For Defendants’ violations of the Ohio Wage Act, Plaintiff has suffered damages.

Plaintiff seeks unpaid overtime and other compensation, liquidated damages, interest and

attorneys’ fees, and all other remedies available.

                         FOURTH CAUSE OF ACTION
   R.C. 4111.03 – MINIMUM WAGE VIOLATIONS OF THE OHIO WAGE ACT AND
                          THE OHIO CONSTITUTION

       88.     All of the preceding paragraphs are realleged as if fully rewritten herein

       89.     The Ohio Wage Act requires that covered employees be compensated for every

hour worked in a workweek. See O.R.C. §§ 4111 et seq.; see also 29 U.S.C. § 206(b).

       90.     During relevant times, Plaintiff was entitled to the Ohio Wage Act’s protections.

       91.     During relevant times, Defendants were entities covered by the Ohio Constitution

Art. II, § 34; and Plaintiff was employed by Defendants within the meaning of the Ohio

Constitution Art. II, § 34.


                                                             Complaint – Hope v. Juneflower, LLC, et al.
                                                                                         Page 11 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 12 of 17 PAGEID #: 12




        92.    During relevant times, Defendants were covered employers required to comply

with the Ohio Wage Act’s and the Ohio Constitution’s mandates.

        93.    During relevant times, Plaintiff was not exempt from receiving the Ohio minimum

wage.

        94.    During relevant times, Defendants improperly deducted compensable time from

Plaintiff’s time records. The improper deductions resulted in Defendants failing to pay Plaintiff

the minimum wage under Ohio law for all hours worked.

        95.    During relevant times, Defendants failed to pay Plaintiff at least the Ohio minimum

wage per hour for hours worked in a workweek, in violation of Ohio law.

        96.    Defendants’ policy and practice, described herein, were/are willful, intentional,

unreasonable, arbitrary and in bad faith.

        97.    Plaintiff has been harmed and continues to be harmed by Defendants acts or

omissions described herein.

        98.    As a result of the foregoing, Plaintiff was illegally denied the Ohio minimum wage,

in such amounts to be determined at trial, and is entitled to recovery of total unpaid amounts, plus

an additional two-times the unpaid wages, costs, reasonable attorney’s fees and other

compensation pursuant to O.R.C. §4111.14(J).

        99.    The exact total amount of compensation, including minimum wage and overtime

compensation that Defendants have failed to pay Plaintiff is unknown at this time, as many of the

records necessary to make such precise calculations are in the possession of Defendants or were

not kept by Defendants.

                                 FIFTH CAUSE OF ACTION
                              R.C. 4113.15 —OPPA VIOLATION

        100.   All of the preceding paragraphs are realleged as if fully rewritten herein.

                                                             Complaint – Hope v. Juneflower, LLC, et al.
                                                                                         Page 12 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 13 of 17 PAGEID #: 13




       101.    During relevant times, Defendants were covered by the OPPA and Plaintiff was

employed by Defendants within the meaning of the OPPA.

       102.    The OPPA requires Defendants to pay Plaintiff all wages, including unpaid

overtime, on or before the first day of each month, for wages earned by her during the first half

of the preceding month ending with the fifteenth day thereof, and on or before the fifteenth day

of each month, for wages earned by her during the last half of the preceding calendar month. See

O.R.C. § 4113.15(A).

       103.    During relevant times, Plaintiff was not paid all wages, including minimum wage

and overtime wages, within thirty (30) days of performing the work. See O.R.C. § 4113.15(B).

       104.    Plaintiff’s unpaid wages remain unpaid for more than thirty (30) days beyond her

regularly scheduled payday.

       105.    In violating the OPPA, Defendants acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law, and its actions entitle Plaintiff to liquidated

damages in the amount of six percent of the amount of the unpaid overtime compensation owed

or two hundred dollars, whichever is greater.

                      SIXTH CAUSE OF ACTION
          RECORDKEEPING VIOLATIONS OF THE OHIO WAGE ACT

       106.    All of the preceding paragraphs are realleged as if fully rewritten herein.

       107.    The Ohio Wage Act requires employers to maintain and preserve payroll or

other records containing, among other things, the hours worked each workday and the total

hours worked each workweek. See O.R.C. § 4111.08. See also, 29 C.F.R. §§ 516.2 et seq.

       108.    During all times material to this complaint, Defendants, individual and jointly,

were a covered employer, and were required to comply with the Ohio Wage Act’s mandates.



                                                               Complaint – Hope v. Juneflower, LLC, et al.
                                                                                           Page 13 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 14 of 17 PAGEID #: 14




        109.    Plaintiff was a covered employee entitled to the protection of the Ohio Wage

Act.

        110.    During times material to this complaint, Defendants violated the Ohio Wage

Act with respect to Plaintiff by failing to properly maintain accurate records of all hours

Plaintiff worked each workday and within each workweek by manually adjusting Plaintiff’s

compensable hours worked and submitting less than her actual hours worked to payroll as

described above.

        111.    In violating the Ohio Wage Act, Defendants acted willfully and with reckless

disregard of clearly applicable Ohio Wage Act provisions.

                                 SEVENTH CAUSE OF ACTION
                                  BREACH OF CONTRACT

        112.    All of the preceding paragraphs are realleged as if fully rewritten herein.

        113.    This claim is brought under Ohio Law.

        114.    Plaintiff and Defendant Ray entered into a binding residential lease wherein the

parties agreed Plaintiff would rent certain real property owned by Defendant Ray located at 5708

Beechcroft Rd., Apt. B, Columbus, Ohio 43065. See Exhibit A.

        115.    Plaintiff and Defendant Ray never agreed that and the Lease does not authorize

Defendants to deduct $275, or any other amount, from Plaintiff’s paychecks from Defendants for

any charges or rent for Plaintiff’s rental unit.

        116.    Plaintiff and Defendant Ray never agreed and the Lease does not authorize

Defendants to reduce Plaintiff’s compensable hours worked for Defendants, or to avoid paying

Plaintiff the minimum wage or overtime wages by making various deductions to her paychecks

for any Lease obligations.



                                                               Complaint – Hope v. Juneflower, LLC, et al.
                                                                                           Page 14 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 15 of 17 PAGEID #: 15




        117.    Defendant Ray agreed in the Lease that the unit was to be rented only to Plaintiff

and exclusively used by Plaintiff. See Exhibit A, ¶5.

        118.    Despite the Lease’s provision that “The Premises shall be used and occupied solely

by Tenant consisting of one, exclusively….”, Defendants later had another employee of Defendants

move into Plaintiff’s rental unit in violation of the Lease. See Exhibit A, ¶5.

        119.    Defendants collected an additional $250 per month from another employee Tenant,

but Defendants did not reduce Plaintiff’s monthly rent obligation or tender these monthly payments

to Plaintiff for her shared use of the Premises.

        120.    Plaintiff complied with all contractual obligations pursuant to the Lease.

        121.    Defendant Ray failed to fulfill her contractual obligations under the Lease, without

legal excuse, by (1) deducting $275 from Plaintiff’s paychecks for rent without authorization or

basis under the Lease; (2) making various deductions to Plaintiff’s paychecks for Lease

obligations, without authorization, to avoid paying Plaintiff the minimum wage or overtime wages

for work performed for Defendants; and (3) by having another employee of Defendants move into

Plaintiff’s rental unit in violation of the Lease, and also by collecting additional rent from that

individual without crediting the same to Plaintiff’s rent obligations or tendering such payments to

Plaintiff.

        122.    As a direct and proximate result of Defendants’ conduct and breaches of the

Agreement, Plaintiff has suffered damages, including but not limited to loss from improper

deductions, loss of income, attorney’s fees and costs, and other damages resulting from

Defendants’ breaches, for which Defendants are liable.

        123.    By reason of the Defendants’ breach, Plaintiff has been damaged.

        VI.     PRAYER FOR RELIEF


                                                               Complaint – Hope v. Juneflower, LLC, et al.
                                                                                           Page 15 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 16 of 17 PAGEID #: 16




     WHEREFORE, Plaintiff requests judgment against Defendants for an Order:

     A.         Finding that Defendants have failed to keep accurate records in accordance with

the FLSA and Ohio law, Plaintiff is entitled to prove her hours worked with reasonable estimates;

     B.         Awarding Plaintiff unpaid compensation, including overtime wages and minimum

wages, as to be determined at trial together with liquidated damages allowed by the FLSA;

     C.         Awarding Plaintiff unpaid compensation, including overtime wages and minimum

wages, as to be determined at trial together with any liquidated damages allowed by Ohio Law;

     D.         Awarding Plaintiff damages allowed by the OPPA;

     E.         Awarding Plaintiff costs and disbursements and reasonable allowances for fees of

counsel and experts, and reimbursement of expenses;

     F.         Awarding Plaintiff all damages from Defendants’ breach of the Lease;

     G.         Awarding Plaintiff such other and further relief as the Court deems just and proper;

     H.         Granting Plaintiff leave to amend to file additional claims for relief or different

causes of action should information become available through investigation and discovery; and

      I.        Rendering a judgment against Defendants for all damage, relief, or any other

recovery whatsoever.

           Respectfully Submitted,

           COFFMAN LEGAL, LLC                          Contreras Law, LLC

           /s/ Matthew J.P. Coffman                    /s/ Peter A. Contreras
           Matthew J.P. Coffman (0085586)              Peter Contreras (0087530)
           1550 Old Henderson Road                     1550 Old Henderson Road
           Suite 126                                   Suite 126
           Columbus, Ohio 43220                        Columbus, Ohio 43220
           Phone: 614-949-1181                         Phone: 614-787-4878
           Fax: 614-386-9964                           Fax: 614-957-7515
           Email: mcoffman@mcoffmanlegal.com           Email:peter.contreras@contrerasfirm.com



                                                              Complaint – Hope v. Juneflower, LLC, et al.
                                                                                          Page 16 of 17
Case: 2:20-cv-03921-SDM-EPD Doc #: 1 Filed: 08/03/20 Page: 17 of 17 PAGEID #: 17




                                       JURY DEMAND

     Plaintiff requests a trial by a jury of eight (8) persons.


                                                     /s/ Matthew J.P. Coffman
                                                     Matthew J.P. Coffman




                                                              Complaint – Hope v. Juneflower, LLC, et al.
                                                                                          Page 17 of 17
